Title: To Benjamin Franklin from Joseph Gellée, 28 March 1779
From: Gellée, Joseph
To: Franklin, Benjamin


Monsieur
Chaalons sur Marne 28 Mars 1779.
J’esperois de jour a autre pouvoir faire le voïage de paris, ou une affaire importante m’appelle. J’aurois eû l’honneur, Monsieur, en vous presentant mon respectüeux hommage, de vous faire de vive voix mon compliment sur votre nomination a la place de Ministre plenipotentiaire a la cour de françe. Abstraction de toutes autres raisons qui ont pû determiner le Congrés dans son choix, il en est une, Monsieur, que je regarde comme un trait de politique des plus adroits de sa part. “La premiere attention a faire dans le choix d’un Ambassadeur (dit Wiquefort) est qu’il soit agreable a la nation auprés de laquelle on l’envoit.” Vous emportez personellement, Monsieur, l’estime generale de la nation françoise; et cette estime generale des françois pour Monsieur franklin doit etre pour le Congrés un sûr garant du succès de votre Mission.
Puisse mon fils se rendre digne, Monsieur, de votre confiançe! J’ai remis en vos mains tous mes droits sur lui; et, ce qui sera a jamais pour moi un motif de la plus vive reconoissançe, vous eûtes la bonté de me dire que vous en prendriez soin. Jai L’honneur d’etre avec respect Monsieur Votre tres humble, et tres obeïssant serviteur
Gellée
 
Notation: Gellée 28 Mars 1779.
